Bridgewater, J.
¶36 (concurring in part, dissenting in part) — I would hold that the arrest was lawful under the majority’s driving under the influence rationale, that Darrin L. Louthan could raise the search incident to arrest issue before us, that the search incident to arrest was improper under State v. Patton8 and State v. Valdez,9 and that the seizure of the bong was improper. Thus, I concur in part but dissent from the majority’s conclusion, and I would reverse Louthan’s conviction.
¶37 I concurred in the result of State v. Millan10 because the defendant did not move to suppress the evidence below on grounds that the search was unlawful and the record was insufficient for us to determine whether the search was unlawful. Millan, 151 Wn. App. at 503. Here, Louthan moved to suppress evidence obtained during his search, which generated a record sufficient for us to determine whether the search was unlawful. Also, I note that our Supreme Court recently reviewed an Arizona v. Gant 11 issue raised for the first time on appeal even though the defendant did not specifically challenge the search in the suppression hearing below. State v. Afana, 169 Wn.2d 169, 175, 233 P.3d 879 (2010).
*754¶38 Louthan challenged the search on appeal under both the Fourth Amendment to the United States Constitution and article I, § 7 of our state constitution.12 “When a party claims both state and federal constitutional violations, we turn first to our state constitution.” Patton, 167 Wn.2d at 385 (citing State v. Johnson, 128 Wn.2d 431, 443, 909 P.2d 293 (1996)). I would examine the search incident to Louthan’s arrest under the recent cases of Patton, 167 Wn.2d at 385, and Valdez, 167 Wn.2d at 767.
¶39 Applying Washington’s search incident to arrest rule here, nothing in the record indicates that the officer searched Louthan’s car to protect himself or to prevent destruction or concealment of evidence. Louthan was in custody at the time of the search and, therefore, could not threaten officer safety or conceal or destroy evidence. I would hold that the search incident to Louthan’s arrest was unlawful because it was not necessary at the time of the search to preserve officer safety or prevent concealment or destruction of evidence of the crime of the arrest. Valdez, 167 Wn.2d at 777; Patton, 167 Wn.2d at 394-95; Afana, 169 Wn.2d at 177-78; State v. Chesley, 158 Wn. App. 36, 46, 239 P.3d 1160 (2010).
¶40 I further note that the “open view” doctrine that the majority alternatively relies on to uphold the search under Gant was neither briefed nor argued by either party; regardless, the bong in open view does not support the majority’s opinion. Although I agree that Officer Hayden’s seeing the bong did not constitute an unlawful search under the open view doctrine, I disagree that, absent exigencies, the open view doctrine permitted Officer Hayden to seize it without a warrant. To justify a warrantless seizure, the police must have probable cause to believe that the vehicle contains evidence of a crime and must be faced with “ 'emergent or exigent circumstances regarding the security and acquisition of incriminating evidence’ ” that made it *755impracticable to obtain a warrant. State v. Gibson, 152 Wn. App. 945, 956, 219 P.3d 964 (2009) (quoting State v. Smith, 88 Wn.2d 127, 137-38, 559 P.2d 970, cert. denied, 434 U.S. 876 (1977)); see also State v. Young, 28 Wn. App. 412, 416, 624 P.2d 725 (officer who sees potential evidence of a crime inside a car may seize that evidence when it could be used to identify a suspect at large), review denied, 95 Wn.2d 1024 (1981). Exigent circumstances are those that truly involve an emergency, i.e., an immediate major crisis, that requires swift action to prevent the destruction of evidence or protect officer safety. State v. Hinshaw, 149 Wn. App. 747, 753, 205 P.3d 178 (2009).
¶41 Here, Officer Hayden had no reason to conclude that the bong was any kind of emergent or exigent circumstance to support a warrantless seizure. The record contains no evidence that the road on which Louthan parked his car was flooding at the time Officer Hayden seized the bong. Instead, Officer Hayden’s police report suggests that he made the stop after Louthan exited the area that was closed due to flooding.13 Also, in analogous circumstances, the emergency has been intimately tied to the area invaded for the search, whether the emergency is based on a community caretaking notion, in which an officer enters the protected area to ascertain if people are within it, State v. Menz, 75 Wn. App. 351, 354-55, 880 P.2d 48 (1994), review denied, 125 Wn.2d 1021 (1995), or whether the emergency is based on protecting the public from a danger posed by nearby materials that might explode. State v. Smith, 165 Wn.2d 511, 518, 199 P.3d 386 (2009); see also State v. Kinzy, 141 Wn.2d 373, 386-87, 5 P.3d 668 (2000) (in community *756caretaking context, officer has reasonable basis to associate need for assistance with place searched), cert. denied, 531 U.S. 1104 (2001); State v. Hos, 154 Wn. App. 238, 246-47, 225 P.3d 389, review denied, 169 Wn.2d 1008 (2010) (citing the same). Here, there is nothing that presents a danger to the public, the officer, or destruction of evidence.
¶42 If, as the majority suggests, the flooding presented an immediate emergency, there needs to be some evidence that a crisis was imminent. Without such evidence that the flooding was an immediate crisis, there is no evidence that the alleged flooding jeopardized evidence or made it unsafe for Officer Hayden to obtain a warrant. Nor is there evidence that circumstances made it impracticable for Officer Hayden to obtain a telephonic warrant. Therefore, I disagree with the majority’s conclusion that the flooding constitutes an exigency. See, e.g., State v. Tibbles, 169 Wn.2d 364, 236 P.3d 885 (2010) (no exigent circumstance where State failed to show that suspect was fleeing, that evidence would likely be destroyed, or that obtaining a warrant was otherwise impracticable).
¶43 Viewing the bong in open view was not a search and might have supported probable cause for a warrant to search Louthan’s car, or perhaps supported impounding the car and conducting an inventory search, but these avenues were not pursued. Thus, I would reverse Louthan’s conviction.

 167 Wn.2d 379, 385, 219 P.3d 651 (2009).


 167 Wn.2d 761, 767, 224 P.3d 751 (2009).


 151 Wn. App. 492, 503, 212 P.3d 603 (2009), review granted, 168 Wn.2d 1005 (2010).


 556 U.S. 332, 129 S. Ct. 1710, 173 L. Ed. 2d 485 (2009).


 C.f. State v. Snapp, 153 Wn. App. 485, 495-96, 219 P.3d 971 (2009) (appellant did not challenge search under article I, § 7, but the search was lawful under the Fourth Amendment when the officer searched for evidence related to the crime of arrest).


 Officer Hayden’s police report stated,
I was monitoring the road closure/road block at Hwy 107 and Main Street. At approximately 2030 I observed a vehicle approach my location from the south. [Louthan’s] vehicle came from ... an area that was closed due to the high water being over the roadway. The stretch of Hwy 107 that was closed was from Hwy 12 to Minkler Road. The road was closed due to flooding in the area and high water over the roadway. The Department of Transportation had set up barricades, cones, and road blocks on each side of the river identifying it as “road closed” and “water over roadway.”
Clerk’s Papers at 11 (emphasis added).